939 A.2d 1255 (2008)
105 Conn.App. 855
Abbot DINOTO
v.
COMMISSIONER OF CORRECTION.
No. 27834.
Appellate Court of Connecticut.
Argued January 2, 2008.
Decided February 19, 2008.
Kirstin B. Coffin, special public defender, for the appellant (petitioner).
Lawrence J. Tytla, senior assistant state's attorney, with whom was Michael L. Regan, state's attorney, for the appellee (respondent).
BISHOP, HARPER and WEST, Js.
*1256 PER CURIAM.
The petitioner, Abbot Dinoto, appeals following the denial of his petition for certification to appeal from the judgment of the habeas court dismissing in part his third amended petition for a writ of habeas corpus. We dismiss the appeal.
On September 15, 2003, the petitioner filed a third amended petition seeking a writ of habeas corpus. On September 26, 2003, the court dismissed the first and second counts of the third amended petition. In dismissing the third claim listed under count one, the court stated: "In light of the generic nature of the claim, the court will grant the motion to dismiss this claim. But the court has not ruled on the merits of any appropriate and more specific claim that could be raised based on the general legal theory set forth in this subparagraph and does not consider [that] its ruling should have a res judicata effect that would bar a new petition, which raised the issue in a legally sufficient manner." The court did not dispose of the third claim under count one. Accordingly, the court did not render a final judgment on the third amended petition.
This court has jurisdiction to hear an appeal only if the appeal is taken from a final judgment. General Statutes §§ 51-197a and 52-263; Practice Book § 61-1. This court will not entertain appeals piecemeal. In the absence of a final judgment on the petition, this appeal must be and is dismissed. See Mazurek v. Great American Ins. Co., 284 Conn. 16, 33, 930 A.2d 682 (2007); State v. Curcio, 191 Conn. 27, 30, 463 A.2d 566 (1983).
The appeal is dismissed.